DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Claim 2 objected to because of the following informalities: the word “and” in line 1 (“performed by and audio processing device”) seems to be a typographical error and should be “an”.  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 3 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 - 5 of U.S. Patent No. 10,671,339. Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims in the pending application are broader than the ones in the patent. In re Van Ornum and Stang, 214 USPQT61, broad claims in the pending application are rejected as obvious double patenting over previously patented narrow claims. For example, claims 1 and 2 of the pending application is the same as the claims 3/1 of the Patent - except the claims of the pending application do not require the limitations of the Patent of utilization of an input buffer and syncword and protection data. The extraction of metadata from the encoded bitstream of the claims of the pending application is implicitly taught in the claims of the patent since the DRC profile that is included in the metadata of the claims of the patent must be extracted in order for the DRC to be applied in the audio device. In addition, claim 3 of the pending application corresponds to claim 5 of the patent.
Conclusion
Claims 1 - 3 have no prior art rejection, are not taught by or obvious over the prior art, as the independent claims retain the criticality for allowance of the allowed claims of the parent application 15835241, as the independent claims provide for including within the audio bitstream the metadata parameter that specifies a variety of dynamic range compression profiles, each that is for a specific audio device type or listening environment, thus allowing the decoder of the audio processing device to select, from among many dynamic range compression profiles, the correct dynamic range compression profile to be used upon determination of information related to the specifics of the audio processing device or related to a specific listening environment in which the audio processing device is operating, thus providing a single audio processing decoder that is flexible for use in a variety of audio devices and listening environments, while ensuring the appropriate dynamic range compression is applied on a received encoded audio bitstream, and would be allowable if claims are rewritten to overcome the objection and if a Terminal Disclaimer is submitted to address the Double Patenting rejections, as set forth in this Office action.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Crockett (U.S. Patent Application Publication 2009/0063159); Reidmiller (WIPO Publication WO2011/100155A1); Reidmiller (U.S. Patent Application Publication 2012/0310654); Seefeldt (U.S. Patent Application Publication 2010/0174540); Schildbach (U.S. Patent Application Publication 2011/0208528).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID F SIEGEL whose telephone number is (571)272-5715. The examiner can normally be reached M-W 6:30am - 3pm, Th-F 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID SIEGEL/Examiner, Art Unit 2653                

/MD S ELAHEE/Primary Examiner, Art Unit 2653